290 S.W.3d 238 (2006)
In re COLUMBIA MEDICAL CENTER OF LAS COLINAS, SUBSIDIARY, L.P. d/b/a Las Colinas Medical Center, Antonette Conner, and Anna Mathew, Relators.
No. 05-06-00611-CV.
Court of Appeals of Texas, Dallas.
May 12, 2006.
R. Brent Cooper, Diana L. Faust, Cooper & Scully, P.C., Dallas, Heather R. Johnson, for relators.
Ben C. Martin, Edward Walter Sampson, Law Office of Ben C. Martin, L.L.P., Dallas, for real party in interest.
Before Justices WHITTINGTON, FITZGERALD, and LANG-MIERS.

MEMORANDUM OPINION
Opinion by Justice WHITTINGTON.
Relators assert the trial judge abused his discretion in granting a motion for new trial after a jury had found in relators' favor in a medical negligence lawsuit. The trial judge granted the new trial solely "in the interests of justice and fairness". The trial judge's explanation for the granting of the new trial was sufficient. See In re Volkswagen of Am., Inc., 22 S.W.3d 462 (Tex.2000)(orig.proceeding) and In re Bayerische Motoren Werke, AG, 8 S.W.3d 326 (Tex.2000) (orig.proceeding). Accordingly, relators' petition for writ of mandamus is DENIED. See TEX.R.APP. P. 52.8(a).